Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, adjudging appellant to be a youthful offender, suspending sentence and placing him on probation, and from such sentence. Judgment affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed upon the appeal from the judgment. Nolan, P. J., Wenzel, Beldock and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to reverse the judgment and to dismiss the information with the following memorandum: The complainant goaded appellant into striking her. She was looking for trouble and her insolent remarks humiliated him, held him up to ridueule and provoked his misconduct.